Amanda Jo Davis v. Richard Espin and Margaret Downie















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-107-CV

     AMANDA JO DAVIS,
                                                                              Appellant
     v.

     RICHARD ESPIN AND
     MARGARET DOWNIE,
                                                                              Appellees
 

From the 170th District Court
McLennan County, Texas
Trial Court # 96-3450-4
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On August 31, 1998, the parties filed a joint motion to dismiss the appeal.  Rule 42.1 of the
Texas Rules of Appellate Procedure governs the procedure for the voluntary dismissal of a civil
appeal.  In relevant part, the rule provides:
(a)  The appellate court may dispose of an appeal as follows:
(1) in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk. . . .

Tex. R. App. P. 42.1(a)(1).
 
      The agreement is signed by the attorneys for the appellant and for the appellee.  Thus, the
appeal is dismissed with costs to be taxed against the party incurring same.
 
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed September 9, 1998
Do not publish